DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a local input device” in claim 1, “a computing device” in claim 6 and “a remote input device” in claims 3 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 9, 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopherson et al. US 2011/0264164 in view of King et al. US 2009/0281594.
Regarding claims 1, 9 and 14, Christopherson discloses a system comprising: 
 	a local user system to interact with an implantable medical device , the local user system to provide a wireless communication link to the implantable medical device and comprising a programmer to deliver therapy to a patient in response to a local device event ([¶60] patient programmer 230); and 

 	wherein, to operate the local user system, the local user system is to receive local input device events from the local input device and remote device input events to deliver a therapy to the patient in direct response to the remote input device event ([¶62,109]) via the implantable medical device from a remote user system communicatively coupled to the local user system via a medical device remote access system ([¶60,61] the controller is considered the local device and controller 230 is the local input device as the patient with the IMD has it. [¶62,63] the clinician programmer can send programming remotely from their office), and 
 	the local system can override the remote system and the local user system to process a local event and ignore a remote event in response to receiving a local event and a remote event simultaneously ([¶144] the patient can override locally using controller 230). 
 	Christopherson does not specifically disclose that the local device receives a local input event to deliver a therapy during the patient therapy session. King teaches similar IMD device that patient can modify the therapy or treatment during a therapy session ([¶136] the programming can be modified during the therapy delivery, which is considered a therapy session). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Christopherson with the therapy adjustment of King in order to modify the therapy to a tolerable level ([¶136]).
Regarding claim 3, Christopherson discloses the remote user system comprises a remote input device to generate remote events ([¶62,63] the clinician programmer can send programming remotely from their office).
16PATENT 000010582.USU1 M198.104.101
Regarding claim 12, Christopherson discloses the instructions are executable by the processor to further cause the local user system to: determine whether a local event or a remote event has been received; in response to determining that a remote event has been received, determine whether a local event is being processed; in response to determining that a local event is being processed, ignore the remote event; and in response to determining that a local event is not being processed, process the remote event ([¶144]).
Regarding claim 13, Christopherson discloses the instructions are executable by the processor to further cause the local user system to: interrogate the implantable medical device in response to a first event ([¶59] the implantable device regular communicates at intervals with the programmer, this communication is considered a first event); program the implantable medical device in response to a second event ([¶62] the clinician programmer is used to modify the therapy, modifying the therapy is the second event); and provide a therapy to a patient via the implantable medical device in response to a third event ([¶144] the device executes the therapy as long as the patient does not override, the third event being the timing or parameters of when the therapy is programmed to be delivered). 

Claims 2, 5-8, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopherson et al. US 2011/0264164 in view of King et al. US 2009/0281594 and Haubrich et al. US 2009/0281598.


Regarding claim 5, the Christopherson and King combination does not disclose a touch pen. Haubrich teaches discloses the local input device comprises a touch pen ([¶37]the touch screen interface uses a stylus). Therefore it would have been obvious to one of ordinary skill in the art to combine the device of Christopherson with the teachings of Haubrich as it is another know input device and the combination is no more than combining prior art elements according to known methods to yield the predictable result of having a touch pen.
15PATENT	 000010582.USU1 M198.104.101Regarding claim 6, the Christopherson and King combination does not disclose the remote device emulates the local device. Haubrich teaches wherein the remote user system comprises: a computing device to emulate the local user system; and a remote input device communicatively coupled to the computing device, the remote input device to generate remote events ([¶7,32] remote system runs a computer interface with the same information as the local device 22). Therefore it would have been obvious to one of ordinary skill in the art to combine the device of Christopherson with the teachings of Haubrich as it is another know input device 
Regarding claim 7, the Christopherson and King combination does not disclose a server. Haubrich teaches the medical device remote access system comprises: a server to authenticate the local user system and the remote user system and to establish a secure communication link between the local user system and the remote user system ([¶52,53] authentication can run on the server, the remote system or the local system). Therefore it would have been obvious to one of ordinary skill in the art to combine the device of Christopherson with the teachings of Haubrich as it is another know input device and the combination is no more than combining prior art elements according to known methods to yield the predictable securing communication.
Regarding claims 8 and 20, the Christopherson and King combination does not disclose communicating through the internet. Haubrich discloses the local user system and the remote user system are communicatively coupled to the medical device remote access system through the Internet ([¶31]). Therefore it would have been obvious to one of ordinary skill in the art to combine the device of Christopherson with the teachings of Haubrich as it is another know input device and the combination is no more than combining prior art elements according to known methods to yield the predictable result of connecting the device through the internet.
Regarding claim 17, the Christopherson and King combination does not disclose the local mouse or remote mouse. Haubrich teaches receiving the local event comprises receiving the local event from a local mouse, and wherein receiving the remote event comprises receiving the remote event from a remote mouse ([¶25,31,37,39] EMD 22 uses a touch screen as input or a mouse and the remote system can be a computer with mouse and keyboard). Therefore it would have been obvious to one of ordinary skill in the art to combine the device of Christopherson 
18PATENT 000010582.USU1 M198.104.101 Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopherson et al. US 2011/0264164 and King et al. US 2009/0281594 and Haubrich et al. US 2009/0281598 further in view of Ballard et al. US 2014/0002361.
Regarding claim 18,  in the Christopherson, King and Haubrich combination, Christopherson discloses as modified discloses prioritizing and overriding the remote event with the local event ([¶144]) but does not specifically disclose determining whether a local mouse event or a remote mouse event has been received; in response to determining that a local mouse event has been received, determining whether the remote mouse is in a mouse press down state at the local user system; in response to determining that the remote mouse is in a mouse press down state, changing, at the local user system, the remote mouse to a mouse up state; and processing the local mouse event. Ballard teaches a local and remote mouse system where one mouse can override the other mouse ([¶5]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use mouse event override of Ballard in the device of Christopherson as Christopherson requires a local override to remote events, but fails to provide details, and the mouse override of Ballard is capable of being used with the device of Christopherson.
Regarding claim 19, in the Christopherson, King and Haubrich, Christopherson discloses prioritizing and overriding the remote event with the local event ([¶144]) but does not specifically disclose determining whether a local mouse event or a remote mouse event has been received; in response to determining that a local mouse event has been received, determining .
Response to Arguments
Applicant's arguments filed 12/7/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that Christopherson and King do not disclose “receive from an input device of a remote user system… a remote input device event to deliver the therapy to the patient during the patient therapy session in response to currently processing the remote input device event via the implantable medical device”, Examiner respectfully disagrees. Christopherson specifically discloses sending program during the therapy session of a sleep study [¶109] and programming the device remotely for therapy and in that session or remote input the user can modify the limits of the programming or remote input ([¶62,63]). Additionally, King teaches remote programming of an IMD ([¶74,80]) and that the remote and local programming or events can happen together ([¶94,95]) and that the local system can override instructions from the remote device ([¶136]). If the events that the local and remote system are providing to the current device are different from those of Christopherson or King this has not be specifically recited in the claim language. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL A CATINA/Examiner, Art Unit 3791            


/ALLEN PORTER/Primary Examiner, Art Unit 3792